Citation Nr: 0832708	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  03-32 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a low back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The veteran had active service from May 1979 to July 1979.  
This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 rating decision by 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas that denied the benefit sought on appeal.  



FINDINGS OF FACT

1.  An unappealed December 1999 BVA decision continued the 
denial of service connection for a back disorder.  

2.  The evidence received since the December 1999 Board 
decision relates to an unestablished fact necessary to 
substantiate the claim of service connection for a low back 
disorder, and raises a reasonable possibility of 
substantiating the claim.



CONCLUSIONS OF LAW

1.  The December 1999 BVA decision, which denied entitlement 
to service connection for a back disorder, is final.  
38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2007).  

2.  New and material evidence has been received, and the 
claim of entitlement to service connection for residuals of a 
low back injury is reopened.  38 U.S.C.A. §§ 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Inasmuch as the determination 
below constitutes a full grant of that portion of the claim 
that is being addressed, there is no reason to belabor the 
impact of the VCAA on this matter, since any error in notice 
timing or content would be harmless. 

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Generally, an unappealed determination by the Board or by the 
RO is final based on the evidence of record at the time of 
such determination.  38 U.S.C.A. §§ 7104, 7105.  However, if 
new and material evidence is presented or secured with 
respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  For the 
purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence is presumed.  
Justus v. Prinicipi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for a claimed disability, there 
must be competent (medical) evidence of current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury (disability).  
Hickson v. West, 13 Vet. App. 247, 248 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

In a December 1999 decision, the Board reopened the veteran's 
claim for entitlement to service connection for a back 
disability, but denied service connection for such on de novo 
review based essentially on a finding that there was no 
medical evidence of a nexus that such disability was related 
to the veteran's service.  The veteran was informed of the 
decision and of his appellate rights, and did not appeal it.  
That decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1105.

Evidence of record at the time of the December 1999 Board 
decision included the veteran's service treatment records 
(STRs), to include June 1979 medical treatment which shows 
the veteran sustained a back injury while in service; also of 
record was a March 1999 VA examination in which the examiner 
stated that the veteran's current chronic low back disability 
was unrelated to the injury sustained in service; several 
statements from the veteran attributed his back disability to 
the injury in service; and several postservice medical 
records (VA and Social Security Administration (SSA)) which 
show ongoing treatment for chronic back and neck pain.

Evidence received since the December 1999 Board decision 
includes: statements from the veteran; VA treatment records 
from July 2002 to December 2007 which include ongoing 
treatment for degenerative disc disease; a June 2008 VA 
treatment record which includes an opinion from the veteran's 
treating VA physician, which notes that the veteran's current 
back disability is as likely as not related to his in-service 
injury; and, the veteran's testimony at the July 2008 
hearing.

As the claim was previously denied based essentially on 
findings that the veteran's low back disorder was unrelated 
to service, for new evidence received to be material, it must 
relate to this unestablished fact, i.e., the matter of a 
nexus between current low back disability and service.

The June 2008 VA record relates the veteran's current low 
back disorder to the injury he sustained in service, and he 
explained the rationale for the opinion.  This opinion 
addresses directly the matter of a nexus between the 
veteran's current low back disorder and his service, and 
consequently relates to an unestablished fact needed to 
substantiate a claim of service connection for a low back 
disorder.  A showing of a nexus between the veteran's current 
low back disability and an event during his service would 
also raise a reasonable possibility of substantiating the 
service connection claim.  Hence, the additional evidence 
received since 1999 is both new and material, and the claim 
of service connection for a low back disability may, and 
must, be reopened.



ORDER

New and material evidence not having been submitted, the 
claim of service connection for residuals of a low back 
injury is reopened, and to this extent only, the appeal is 
granted.




REMAND

Having reopened the veteran's previously denied claim, the 
Board is of the opinion that additional development is 
necessary prior to final appellate review.  In this regard, 
the veteran has indicated that he was treated in 1979 after 
service for low back disorder at the Audie Murphy VA Medical 
facility.  He reiterated such information during the July 
2008 videoconference hearing.  A February 1998 deferred 
rating decision associated with the claims file notes, in 
part, "request Audie Murphy records OPT and HS from 1979 to 
1988,"but there is no indication that the RO attempted to 
secure records.  The VA's duty to assist clearly extends to 
obtaining these records.  

The veteran's STRs (namely the June 1979 narrative summary) 
show that he sustained a low back injury which resulted in 
pain.  As noted, the available postservice records reflect 
that from at least the 1980's the veteran has been shown to 
have a back disorder.  The veteran claims that his back 
disorder resulted from an injury sustained in service.  While 
a March 1999 VA examiner noted that it was extremely unlikely 
that the veteran's current chronic disc disease was as a 
result of his injury sustained in service, the veteran's 
treating VA physician suggested, in June 2008, that it was as 
likely as not that the veteran's current low back disorder 
was as a result of his in-service injury.  Under these 
circumstances, the Board is of the opinion that the veteran 
should be afforded a VA examination to attempt to reconcile 
these two opinions.  

The reopening of the veteran's claim above has triggered VA's 
duty to assist by arranging for a medical examination to 
obtain a medical opinion addressing the conflicting medical 
evidence presented.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the claims file VA records 
from the Audie Murphy VA Medical Center 
pertaining to the veteran dated between 
1979 to 1988.  

2.  The veteran should be afforded an 
orthopedic examination to ascertain the 
nature and etiology of all back disorders 
that may be present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records and 
the postservice opinions (in particular 
the March 1999 VA examination report and 
the June 2008 VA treatment record), and 
offer comments and an opinion, as to 
whether any currently diagnosed back 
disorder is related to the symptomatology 
shown in service medical records and the 
injury the veteran sustained during 
service.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation 
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


